Citation Nr: 1134650	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-34 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for tinea versicolor, currently rated 10 percent disabling.

2.  Entitlement to an initial evaluation greater than 50 percent for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  His service records show that he served in Vietnam with the United States Marine Corps and was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which, inter alia, granted the Veteran service connection and a noncompensable evaluation for chronic headaches, effective from June 30, 2006 (i.e., the date of claim) and denied his claim for a rating increase above 10 percent for tinea versicolor.  

In March 2010, the Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge at a videoconference hearing.  

In August 2010, the Board remanded, inter alia, the issues of entitlement to a compensable evaluation for chronic headaches and a rating increase above 10 percent for tinea versicolor.  The case was remanded to the RO via the Appeals Management Center in Washington, D.C., for additional evidentiary and procedural development.  Afterwards, by rating decision of June 2011, the Veteran was granted a 50 percent evaluation for chronic headaches.  The 10 percent rating for tinea versicolor was confirmed and continued.  The case was thereafter returned to the Board in July 2011.

In addition to chronic headaches and tinea versicolor, the Veteran is presently service connected for posttraumatic stress disorder (rated 100 percent disabling), chronic prostatitis (rated noncompensably disabling), and chronic urinary tract infections (rated 40 percent disabling).  He has also been awarded special monthly compensation at the housebound rate.


FINDINGS OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Board observes that the appeal was certified to the Board in July 2011 and the Veteran's claims file was received by the Board that same month.  Afterwards, in correspondence dated and received by the Board in August 2011, the Veteran requested to withdraw his current appeal of the claims for increased ratings for his service-connected chronic headaches and tinea versicolor.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the April 2007 rating decision regarding the issue of entitlement to a higher initial evaluation for chronic headaches is dismissed.

The appeal of the April 2007 rating decision regarding the issue of entitlement to a higher evaluation for tinea versicolor is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


